DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 328, 352, 354 (see paragraphs [0008] and [0009]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (JP 2000-190742).

Kimura et al. further disclose a power machine comprising a frame (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 10 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP 2000-190742) alone.
Kimura et al. disclose a power machine (Fig. 5), comprising: a frame; a power system supported by the frame, the power system including: a power source including an internal combustion engine (22) and a flywheel housing (23) mounted to the engine with a flywheel positioned within the flywheel 
Kimura et al. do not explicitly disclose a drive motor, internal combustion engine, and bolts.
However, Kimura et al. disclose that it is known in the art to provide a drive motor in hydraulic communication with the hydraulic pump package, the drive motor configured to drive the tractive element (see Background of the Invention, page 3 of the attached translation).
Furthermore, Official notice is taken that it is known in the art to use internal combustion type engines in work vehicles. 
Kimura et al. further discloses first and second vertical support plates (30, Fig. 4) secured to bottom portions of first and second opposing sides of the engine. While Kimura et al. do not explicitly disclose bolts between the pump and flywheel housing and between the engine and flywheel housing, the depiction of the connections between the pump, flywheel housing, and engine as shown in Fig. 4 would at least suggest the use of bolts to one of ordinary skill in the art. It is very well-known in the art to use bolts to fasten housing components in vehicle power systems.


Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a cross-member secured to each of the first and second vertical support plates, the flywheel housing being mounted to the engine through the cross member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Katy M Ebner/Primary Examiner, Art Unit 3618